Exhibit 10.1

FIRST AMENDMENT TO

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

This FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (the “First
Amendment”) dated August 4, 2011, is by and among StoneMor GP LLC, a Delaware
limited liability company (the “General Partner”), StoneMor Partners L.P., a
Delaware limited partnership (the “Partnership”), StoneMor Operating LLC, a
Delaware limited liability company (the “Operating Company”), the Subsidiaries
of the Operating Company set forth on the signature pages hereto (together with
the Operating Company, each individually a “Borrower” and collectively, the
“Borrowers” and together with the General Partner and the Partnership, each
individually a “Credit Party” and collectively, the “Credit Parties”), the
Lenders, and Bank of America, N.A., a national banking association, as
Administrative Agent for the benefit of the Lenders (in such capacity, the
“Administrative Agent”), and as Swing Line Lender and L/C Issuer.

BACKGROUND

A. Pursuant to that certain Second Amended and Restated Credit Agreement,
entered into on April 29, 2011, by and among the parties hereto (as amended,
modified or otherwise supplemented from time to time, the “Credit Agreement”),
the existing Lenders agreed, inter alia, to extend to the Borrowers (i) a
revolving credit facility in the maximum aggregate principal amount of
Fifty-Five Million Dollars ($55,000,000), and (ii) an acquisition facility in
the maximum aggregate principal amount of Sixty-Five Million Dollars
($65,000,000).

B. The Borrowers have requested certain amendments to the Credit Agreement, and
the Lenders are willing to agree to such amendments on the terms and subject to
the conditions set forth herein.

NOW, THEREFORE, in consideration of the foregoing premises and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the parties hereto agree
as follows:

1. Definitions.

(a) General Rule. Except as expressly set forth herein, all capitalized terms
used and not defined herein shall have the respective meanings ascribed thereto
in the Credit Agreement.

2. Amendment to Subsection (b) of Section 7.11 (Financial Covenants).
Section 7.11(b) of the Credit Agreement is hereby amended and restated in its
entirety as follows:

(b) Minimum Consolidated Fixed Charge Coverage Ratio. Permit the Consolidated
Fixed Charge Coverage Ratio for any Measurement Period ending in any quarter or
year set forth below, to be less than the ratio set forth to the right of such
quarter or year.

 

1



--------------------------------------------------------------------------------

Quarter/Year

   Required Consolidated Fixed Charge
Coverage Ratio

Second and third fiscal quarters of 2011

   1.08x

Fourth fiscal quarter of 2011

   1.15x

2012 and thereafter

   1.20x

3. Amendment and Restatement of Exhibit D. Exhibit D (Compliance Certificate)
shall be amended, restated and replaced by Exhibit D attached to this First
Amendment.

4. Representations and Warranties. Each Credit Party hereby represents and
warrants to the Administrative Agent and the Lenders that, as to such Credit
Party:

(a) Representations. Each of the representations and warranties of or as to such
Credit Party contained in the Credit Agreement and the other Credit Documents
are true and correct in all material respects on and as of the date hereof as if
made on and as of the date hereof, except to the extent such representation or
warranty was made as of a specific date;

(b) Power and Authority. (i) Such Credit Party has the power and authority under
the laws of its jurisdiction of organization and under its organizational
documents to enter into and perform this First Amendment and any other documents
which the Administrative Agent requires such Credit Party to deliver hereunder
(this First Amendment and any such additional documents delivered in connection
with the First Amendment are herein referred to as the “First Amendment
Documents”); and (ii) all actions, corporate or otherwise, necessary or
appropriate for the due execution and full performance by such Credit Party of
the First Amendment Documents have been adopted and taken and, upon their
execution, the Credit Agreement, as amended by this First Amendment and the
other First Amendment Documents will constitute the valid and binding
obligations of such Credit Party enforceable in accordance with their respective
terms, except as such enforcement may be limited by any Debtor Relief Law from
time to time in effect which affect the enforcement of creditors rights in
general and the availability of equitable remedies;

(c) No Violation. The making and performance of the First Amendment Documents
will not (i) contravene, conflict with or result in a breach or default under
any applicable law, statute, rule or regulation, or any order, writ, injunction,
judgment, ruling or decree of any court, arbitrator or governmental
instrumentality, (ii) contravene, constitute a default under, conflict or be
inconsistent with or result in any breach of, any of the terms, covenants,
conditions or provisions of, or constitute a default under, or result in the
creation or imposition of (or the obligation to create or impose) any Lien upon
any of the property or assets of any Credit Party pursuant to the terms of any
indenture, mortgage, deed of trust, loan agreement, credit agreement or any
other agreement or instrument to which any Credit

 

2



--------------------------------------------------------------------------------

Party is a party or by which it or any of its property or assets are bound or to
which it may be subject or (iii) contravene or violate any provision of the
certificate of incorporation, by-laws, certificate of partnership, partnership
agreement, certificate of limited liability company, limited liability company
agreement or equivalent organizational document, as the case may be, any Credit
Party;

(d) No Default. Immediately after giving effect to this First Amendment, no
Default or Event of Default has occurred and is continuing; and

(e) No Material Adverse Effect. No Material Adverse Effect has occurred since
December 31, 2010.

(f) Organizational Documents. There have been no changes in the organizational
documents of the Credit Parties since April 29, 2011 (or such later date as any
such organizational documents were initial adopted), except as previously
disclosed to the Administrative Agent in writing, certified copies of which have
been previously provided to the Lenders;

5. Conditions to Effectiveness of Amendment. This First Amendment shall be
effective upon the Administrative Agent’s receipt of the following, each in form
and substance reasonably satisfactory to the Administrative Agent:

(a) First Amendment. This First Amendment, duly executed by the Credit Parties
and the Required Lenders;

(b) Lender Fees. The Operating Company shall have paid to the Administrative
Agent, for the account of each Lender executing this First Amendment, a fee
equal to 0.10% of such Lender’s Acquisition Commitment and Revolving Credit
Commitment.

(c) Other Fees and Expenses. Payment to the Administrative Agent, in immediately
available funds, of all amounts necessary to reimburse the Administrative Agent
for the reasonable fees and costs incurred by the Administrative Agent in
connection with the preparation and execution of this First Amendment and any
other Credit Document, including, without limitation, all fees and costs
incurred by the Administrative Agent’s attorneys;

(d) Consent and Waivers. Copies of any consents or waivers necessary in order
for the Credit Parties to comply with or perform any of its covenants,
agreements or obligations contained in any agreement which are required as a
result of any Credit Party’s execution of this First Amendment, if any; and

(e) Other Documents and Actions. Such additional agreements, instruments,
documents, writings and actions as the Administrative Agent may reasonably
request.

Upon the effectiveness of this First Amendment, the amendment set forth in
Section 2 shall be deemed effective on a retroactive basis to June 30, 2011.

 

3



--------------------------------------------------------------------------------

6. No Waiver; Ratification. The execution, delivery and performance of this
First Amendment shall not (a) operate as a waiver of any right, power or remedy
of the Lenders under the Credit Agreement or any other Credit Document and the
agreements and documents executed in connection therewith or (b) constitute a
waiver of any provision thereof. Except as expressly modified hereby, all terms,
conditions and provisions of the Credit Agreement and the other Credit Documents
shall remain in full force and effect and are hereby ratified and confirmed by
each of the Credit Parties. Nothing contained herein constitutes an agreement or
obligation by the Administrative Agent or the Lenders to grant any further
amendments to the Credit Agreement or any of the other Credit Documents.

7. Acknowledgments. To induce the Administrative Agent and the Amendment Lenders
to enter into this First Amendment, the Credit Parties acknowledge, agree,
warrant, and represent that:

(a) Acknowledgment of Obligations; Collateral; Waiver of Claims. (i) the Credit
Documents are valid and enforceable against, and all of the terms and conditions
of the Credit Documents are binding on, the Credit Parties; (ii) the liens and
security interests granted to the Collateral Agent, on behalf of the Secured
Parties, by the Credit Parties pursuant to the Credit Documents are valid, legal
and binding, properly recorded or filed and first priority perfected liens and
security interests (subject to Permitted Liens); and (iii) the Credit Parties
hereby waive any and all defenses, set offs and counterclaims which they,
whether jointly or severally, may have or claim to have against each of the
Secured Parties as of the date hereof.

(b) No Waiver of Existing Defaults. No Default or Event of Default exists
immediately after giving effect to this First Amendment. Nothing in this First
Amendment nor any communication between any Secured Party, any Credit Party or
any of their respective officers, agents, employees or representatives shall be
deemed to constitute a waiver of (i) any Default or Event of Default arising as
a result of the foregoing representation proving to be false or incorrect in any
material respect, or (ii) any rights or remedies which any Secured Party has
against any Credit Party under the Credit Agreement or any other Credit Document
and/or applicable law, with respect to any such Default or Event of Default
arising as a result of the foregoing representation proving to be false or
incorrect in any material respect.

8. Binding Effect. This First Amendment shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.

9. Governing Law. This First Amendment shall be governed by and construed in
accordance with the laws of the Commonwealth of Pennsylvania without reference
to the choice of law doctrine of the Commonwealth of Pennsylvania.

10. Headings. The headings of the sections of this First Amendment are inserted
for convenience only and shall not be deemed to constitute a part of this First
Amendment.

11. Counterparts. This First Amendment may be executed in any number of
counterparts with the same affect as if all of the signatures on such
counterparts appeared on one document and each counterpart shall be deemed an
original. Delivery of an executed counterpart

 

4



--------------------------------------------------------------------------------

of a signature page of this First Amendment by telecopy or by electronic means
shall be effective as delivery of a manually executed counterpart of this First
Amendment.

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto, by their respective duly authorized
officers, have executed this First Amendment to Amended and Restated Credit
Agreement as of the date first above written.

 

General Partner: STONEMOR GP LLC By:  

/s/ Paul Waimberg

Name:  

Paul Waimberg

Title:  

Vice President

Partnership: STONEMOR PARTNERS L.P. By:   STONEMOR GP LLC  

its General Partner

By:  

/s/ Paul Waimberg

Name:  

Paul Waimberg

Title:  

Vice President

Operating Company: STONEMOR OPERATING LLC By:  

/s/ Paul Waimberg

Name:  

Paul Waimberg

Title:  

Vice President

 

Borrowers’ Signature Page to First Amendment to Second Amended and Restated
Credit

Agreement



--------------------------------------------------------------------------------

Additional Credit Parties

Alleghany Memorial Park Subsidiary, Inc.

Altavista Memorial Park Subsidiary, Inc.

Arlington Development Company

Augusta Memorial Park Perpetual Care Company

Bethel Cemetery Association

Beth Israel Cemetery Association of Woodbridge, New Jersey

Birchlawn Burial Park Subsidiary, Inc.

Cedar Hill Funeral Home, Inc.

Cemetery Investments Subsidiary, Inc.

Chapel Hill Associates, Inc.

Chapel Hill Funeral Home, Inc.

Clover Leaf Park Cemetery Association

Columbia Memorial Park Subsidiary, Inc.

Cornerstone Family Insurance Services, Inc.

Cornerstone Family Services of New Jersey, Inc.

Cornerstone Family Services of West Virginia Subsidiary, Inc.

Covenant Acquisition Subsidiary, Inc.

Covington Memorial Funeral Home, Inc.

Covington Memorial Gardens, Inc.

Crown Hill Cemetery Association

Eloise B. Kyper Funeral Home, Inc.

Forest Lawn Gardens, Inc.

Forest Lawn Memorial Chapel, Inc.

Forest Lawn Memory Gardens, Inc.

Glen Haven Memorial Park Subsidiary, Inc.

Henry Memorial Park Subsidiary, Inc.

Highland Memorial Park, Inc.

Hillside Memorial Park Association, Inc.

KIRIS Subsidiary, Inc.

Lakewood/Hamilton Cemetery Subsidiary, Inc.

Lakewood Memory Gardens South Subsidiary, Inc.

Laurel Hill Memorial Park Subsidiary, Inc.

Laurelwood Holding Company

Legacy Estates, Inc.

Locustwood Cemetery Association

Loewen [Virginia] Subsidiary, Inc.

Lorraine Park Cemetery Subsidiary, Inc.

Modern Park Development Subsidiary, Inc.

Northlawn Memorial Gardens

Oak Hill Cemetery Subsidiary, Inc.

 

By:  

/s/ Paul Waimberg

    Paul Waimberg, as Vice President of Finance for each of the above-named
Credit Parties

 

Borrowers’ Signature Page to First Amendment to Second Amended and Restated
Credit

Agreement



--------------------------------------------------------------------------------

Ohio Cemetery Holdings, Inc.

Osiris Holding Finance Company

Osiris Holding of Maryland Subsidiary, Inc.

Osiris Holding of Rhode Island Subsidiary, Inc.

Osiris Management, Inc.

Osiris Telemarketing Corp.

Perpetual Gardens.Com, Inc.

PVD Acquisitions Subsidiary, Inc.

Prince George Cemetery Corporation

Rockbridge Memorial Gardens Subsidiary Company

Rose Lawn Cemeteries Subsidiary, Incorporated

Roselawn Development Subsidiary Corporation

Russell Memorial Cemetery Subsidiary, Inc.

Shenandoah Memorial Park Subsidiary, Inc.

Sierra View Memorial Park

Southern Memorial Sales Subsidiary, Inc.

Springhill Memory Gardens Subsidiary, Inc.

Star City Memorial Sales Subsidiary, Inc.

Stephen R. Haky Funeral Home, Inc.

Stitham Subsidiary, Incorporated

StoneMor Alabama Subsidiary, Inc.

StoneMor California, Inc.

StoneMor California Subsidiary, Inc.

StoneMor Georgia Subsidiary, Inc.

StoneMor Hawaii Subsidiary, Inc.

StoneMor North Carolina Funeral Services, Inc.

StoneMor Ohio Subsidiary, Inc.

StoneMor Tennessee Subsidiary, Inc.

StoneMor Washington, Inc.

Sunset Memorial Gardens Subsidiary, Inc.

Sunset Memorial Park Subsidiary, Inc.

Temple Hill Subsidiary Corporation

The Valhalla Cemetery Subsidiary Corporation

Virginia Memorial Service Subsidiary Corporation

W N C Subsidiary, Inc.

Wicomico Memorial Parks Subsidiary, Inc.

Willowbrook Management Corp.

 

By:  

/s/ Paul Waimberg

     Paul Waimberg, as Vice President of Finance for each of the above-named
Credit Parties

 

Borrowers’ Signature Page to First Amendment to Second Amended and Restated
Credit

Agreement



--------------------------------------------------------------------------------

Alleghany Memorial Park LLC

Altavista Memorial Park LLC

Birchlawn Burial Park LLC

Cemetery Investments LLC

Cemetery Management Services, L.L.C.

Cemetery Management Services of Mid-Atlantic States, L.L.C.

Cemetery Management Services of Ohio, L.L.C.

CMS West LLC

CMS West Subsidiary LLC

Columbia Memorial Park LLC

Cornerstone Family Services of West Virginia LLC

Cornerstone Funeral and Cremation Services LLC

Covenant Acquisition LLC

Glen Haven Memorial Park LLC

Henlopen Memorial Park LLC

Henlopen Memorial Park Subsidiary LLC

Henry Memorial Park LLC

Juniata Memorial Park LLC

KIRIS LLC

Lakewood/Hamilton Cemetery LLC

Lakewood Memory Gardens South LLC

Laurel Hill Memorial Park LLC

Loewen [Virginia] LLC

Lorraine Park Cemetery LLC

Modern Park Development LLC

Oak Hill Cemetery LLC

Osiris Holding of Maryland LLC

Osiris Holding of Pennsylvania LLC

Osiris Holding of Rhode Island LLC

Plymouth Warehouse Facilities LLC

PVD Acquisitions LLC

Rockbridge Memorial Gardens LLC

Rolling Green Memorial Park LLC

Rose Lawn Cemeteries LLC

Roselawn Development LLC

Russell Memorial Cemetery LLC

Shenandoah Memorial Park LLC

Southern Memorial Sales LLC

Springhill Memory Gardens LLC

Star City Memorial Sales LLC

Stitham LLC

 

By:  

/s/ Paul Waimberg

     Paul Waimberg, as Vice President of Finance for each of the above-named
Credit Parties

 

Borrowers’ Signature Page to First Amendment to Second Amended and Restated
Credit

Agreement



--------------------------------------------------------------------------------

StoneMor Alabama LLC

StoneMor Arkansas Subsidiary LLC

StoneMor Cemetery Products LLC

StoneMor Colorado LLC

StoneMor Colorado Subsidiary LLC

StoneMor Florida Subsidiary LLC

StoneMor Georgia LLC

StoneMor Hawaii LLC

StoneMor Hawaiian Joint Venture Group LLC

StoneMor Holding of Pennsylvania LLC

StoneMor Illinois LLC

StoneMor Illinois Subsidiary LLC

StoneMor Indiana LLC

StoneMor Indiana Subsidiary LLC

StoneMor Iowa LLC

StoneMor Iowa Subsidiary LLC

StoneMor Kansas LLC

StoneMor Kansas Subsidiary LLC

StoneMor Kentucky LLC

StoneMor Kentucky Subsidiary LLC

StoneMor Michigan LLC

StoneMor Michigan Subsidiary LLC

StoneMor Mississippi LLC

StoneMor Mississippi Subsidiary LLC

StoneMor Missouri LLC

StoneMor Missouri Subsidiary LLC

StoneMor North Carolina LLC

StoneMor North Carolina Subsidiary LLC

StoneMor Ohio LLC

StoneMor Oklahoma LLC

StoneMor Oklahoma Subsidiary LLC

StoneMor Oregon LLC

StoneMor Oregon Subsidiary LLC

StoneMor Pennsylvania LLC

StoneMor Pennsylvania Subsidiary LLC

StoneMor Puerto Rico LLC

StoneMor Puerto Rico Subsidiary LLC

StoneMor South Carolina LLC

StoneMor South Carolina Subsidiary LLC

StoneMor Washington Subsidiary LLC

 

By:  

/s/ Paul Waimberg

     Paul Waimberg, as Vice President of Finance for each of the above-named
Credit Parties

 

Borrowers’ Signature Page to First Amendment to Second Amended and Restated
Credit

Agreement



--------------------------------------------------------------------------------

Sunset Memorial Gardens LLC

Sunset Memorial Park LLC

Temple Hill LLC

The Valhalla Cemetery Company LLC

Tioga County Memorial Gardens LLC

Virginia Memorial Service LLC

WNCI LLC

Wicomico Memorial Parks LLC

Woodlawn Memorial Park Subsidiary LLC

 

By:  

/s/ Paul Waimberg

     Paul Waimberg, as Vice President of Finance for each of the above-named
Credit Parties

 

Borrowers’ Signature Page to First Amendment to Second Amended and Restated
Credit

Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent By:  

            /s/ Roberto Salazar

Name:  

            Roberto Salazar

Title:  

            Vice President

 

Administrative Agent’s Signature Page to First Amendment to Second Amended and
Restated

Credit Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender, L/C Issuer and Swing Line Lender By:  

/s/ Kenneth G. Wood

Name:   Kenneth G. Wood Title:   Senior Vice President

 

Lender’s Signature Page to First Amendment to Second Amended and Restated Credit

Agreement



--------------------------------------------------------------------------------

SOVEREIGN BANK By:  

/s/ Daniel Vereb

Name:   Daniel Vereb Title:   Senior Vice President

 

Lender’s Signature Page to First Amendment to Second Amended and Restated Credit

Agreement



--------------------------------------------------------------------------------

TD BANK, N.A. By:  

/s/ Randy Chung

Name:  

            Randy Chung

Title:  

            Vice President

 

Lender’s Signature Page to First Amendment to Second Amended and Restated Credit

Agreement



--------------------------------------------------------------------------------

CAPITAL ONE, N.A. By:  

/s/ Allison Sardo

Name:  

            Allison Sardo

Title:  

            Senior Vice President

 

Lender’s Signature Page to First Amendment to Second Amended and Restated Credit

Agreement



--------------------------------------------------------------------------------

FIRST NIAGARA BANK, N.A. By:  

/s/ Henry G. Kush, Jr.

Name:   Henry G. Kush, Jr. Title:   Vice President

 

Lender’s Signature Page to First Amendment to Second Amended and Restated Credit

Agreement



--------------------------------------------------------------------------------

SUN NATIONAL BANK

By:

 

/s/ Michael J. Coulter

Name:

 

Michael J. Coulter

Title:

 

Senior Vice President

 

Lender’s Signature Page to First Amendment to Second Amended and Restated Credit

Agreement



--------------------------------------------------------------------------------

TRISTATE CAPITAL BANK By:  

            /s/ Kent Nelson

Name:  

            Kent Nelson

Title:  

            SVP

 

Lender’s Signature Page to First Amendment to Second Amended and Restated Credit

Agreement



--------------------------------------------------------------------------------

BENEFICIAL MUTUAL SAVINGS BANK By:  

/s/ Mark G. Tressel

Name:   Mark G. Tressel Title:   Vice President

 

Lender’s Signature Page to First Amendment to Second Amended and Restated Credit

Agreement



--------------------------------------------------------------------------------

FOX CHASE BANK

 

By:

 

 

/s/ Matthew Gubicza

Name:   Matthew Gubicza Title:   VP

 

Lender’s Signature Page to First Amendment to Second Amended and Restated Credit

Agreement



--------------------------------------------------------------------------------

RAYMOND JAMES BANK, FSB

 

By:

 

 

/s/ Garrett McKinnon

Name:   Garrett McKinnon Title:   Senior Vice President

 

Lender’s Signature Page to First Amendment to Second Amended and Restated Credit

Agreement